IN THE COURT OF APPEALS OF TENNESSEE
                             WESTERN SECTION AT JACKSON
                ----------------------------------------------------------------------------


RONALD D. McKINNA,                                 )
                                                   )        Shelby Chancery
       Plaintiff/Appellant                         )        Case No. 104080-3R.D.
v.                                                 )
                                                   )
LASCO, INC.,                                       )        Appeal No. 02A01-9604-CH-00083
                                                   )
       Defendant/Appellee                          )




                        ORDER ON PETITION FOR RE-HEARING

       We have for consideration a thoughtful petition to re-hear in which the

employer insists that our enquiry was abortive since we failed (1) to examine the

proffered reason for the employee’s termination, (2) to examine the plaintiff’s

evidence of pretext, and (3) to find that age discrimination was a motivating factor in

the determination.

       We do not agree that the supervisor’s remarks “were no more than

circumstantial evidence of discrimination.” These remarks were more pointed than

those discussed in Brenner, which holds that

       “11. A plaintiff may present a prima facie case of age discrimination by
       introducing evidence that he was adversely affected by the defendant’s
       employment decisions ‘under circumstances which give rise to an
       inference of unlawful discrimination.’ “

       We continue to believe that the evidence presented was sufficient to

withstand summary judgment, and the petition is accordingly denied at the cost of

the appellee.



                                                            ______________________________
                                                            William H. Inman, Senior Judge



                                                            ______________________________
                                                            Alan E. Highers, Judge



                                                            ______________________________
                                                            Holly K. Lillard, Judge